On June 13, 2003, this court ordered that respondent, Donald L. Bailey, serve a sentence in the Franklin County jail beginning on Wednesday, June 25, 2003, for his failure to comply with this court’s order of April 24, 2003, and that he remain incarcerated until he purged himself of contempt and this court ordered his release.
This court further ordered that, upon notice by movant that respondent had fully complied with the April 24, 2003 order, this court would suspend respondent’s sentence or, if respondent was serving his sentence, would order his release.
On June 24, 2003, movant filed a notice that respondent had fully complied with the court’s order as of June 23, 2003. Upon consideration thereof, the court finds that respondent has purged himself of contempt and therefore,
IT IS ORDERED by the court that respondent’s sentence is vacated and the writ of commitment issued to the Franklin County Sheriff is revoked.